Citation Nr: 1033050	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-13 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hammer toes.

2.  Entitlement to service connection for colon cancer, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for melanoma, to include as 
secondary to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy 
as secondary to diabetes mellitus.

7.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

8.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

9.  Entitlement to service connection for liver disease, to 
include as secondary to herbicide exposure.

10.  Entitlement to service connection for lymph node disorder, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and January 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in May 2010.  A copy of the 
hearing transcript is associated with the claims folder.

The Veteran submitted additional medical evidence at his hearing.  
He also submitted a waiver of consideration of the evidence by 
the agency of original jurisdiction (AOJ).  Thus, the Board will 
consider the evidence in its appellate review.

The issues of entitlement to service connection for diabetes 
mellitus, peripheral neuropathy, liver disease, PTSD, and 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have colon cancer, prostate cancer, 
melanoma, or a lymph node disorder.  

2.  The Veteran's hammer toes first manifested themselves many 
years after service and are unrelated to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Prostate cancer was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Melanoma was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  A lymph node disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

5.  Hammer toes were not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.102, 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from January 1966 to January 
1968.  His military service included duty in the Republic of 
Vietnam from July 1966 to July 1967.

The Veteran has alleged that he suffers from colon cancer, 
prostate cancer and melanoma as a result of exposure to 
herbicides while serving in Vietnam.  He also contends that he 
has a lymph node disorder that is also related to herbicide 
exposure in service.  He has not provided any basis for why he 
believes he has bilateral hammer toes as a result of his military 
service.

The Board notes that melanoma is defined, in part as:

A malignant neoplasm, derived from 
cells that are capable of forming 
melanin, arising most commonly in the 
skin of any part of the body, or in 
the eye, and rarely, in the mucous 
membranes of the genitalia, anus, oral 
cavity, or other sites; occurs mostly 
in adults and may originate de novo or 
from a pigmented nevus or lentigo 
maligna.  

STEDMAN'S MEDICAL DICTIONARY 1080 (26th Ed., 1995).

The Veteran's service treatment records (STRs) are negative for 
any of the claimed issues of colon or prostate cancer, melanoma, 
lymph node disorder, or hammer toes.  There is one entry from 
January 1966, approximately one week after his enlistment, where 
he complained of foot pain.  The entry noted that the Veteran's 
boots were too tight.  The Veteran's November 1967 separation 
physical examination was negative for any findings related the 
above issues.  The Veteran did not provide any related complaints 
on his Report of Medical History from November 1967.  

The Veteran testified at a Travel Board hearing in May 2010.  He 
said that he thought he first started receiving treatment for his 
feet around 1994-1995.  He said he first noticed a problem about 
the time he started losing the feeling in his legs and toes.  He 
was seen by a podiatrist and given shoes that included special 
inserts.  He said he received treatment at the VA medical center 
(VAMC) in Dallas, Texas, whenever he needed something with his 
shoes.  He reported receiving treatment for blisters on his feet 
in service.  As to why he felt his hammer toes were related to 
service, the Veteran testified that he was told that "[b]eing 
tense and tight all the time and not being able to adjust to 
different programs that your body does..." was how it was 
explained to him.  He said he was told that his condition did not 
develop overnight.  (Transcript p. 16).  

The Veteran also testified in regard to his claimed cancer.  He 
said he began having colon problems in 1989-1990 and had a 
colonoscopy.  He said he had had a number of colonoscopies since 
then.  Polyps were found on the tests.  The Veteran further 
testified that he began having problems with melanoma in the 
1980's.  He said he received treatment at the Dallas VAMC.  He 
said he was given shots and received treatments inside of a 
machine.  He said he would take all of his clothes off and then 
be given dosages of treatment for so many seconds.  The Veteran 
described the dosage as being in RADS (ionizing radiation units).  
He said he stayed on the treatment for almost two years.  He said 
the condition was coming back.  He said he was returning to 
dermatology for more treatment and had an appointment in June 
2010.  The Veteran was asked how he knew the condition was coming 
back and he said he had places on his skin that he described as 
sores that would fester.  

In regard to his prostate cancer the Veteran said he was 
diagnosed in 1993 or 1994 at the VAMC in Dallas.  He was asked 
about his treatment and he said he was given pills.  He took the 
pills for several weeks and saw his doctor.  He was taken off the 
pills and then told he could take one pill once a day and go with 
that.  He was asked if he had been told he had prostate cancer 
and he said he was in 2000.  That was when they changed his pills 
to a single pill.  He testified that he had no treatment other 
than the pills.  He said he took "radium" pills that damaged 
his liver.  

Finally, the Veteran said that he had a lymph node removed from 
the right groin area in the 1990's.  He had experienced swelling 
in both the right and left groin area but only the right groin 
lymph node was removed.  He said he felt it was related to Agent 
Orange.  He said he was told that if there was anything wrong 
with the right groin lymph node they would have to remove the 
left one.  The Veteran related he was never told what the results 
were but he did not have the lymph node removed from his left 
groin.  He said experienced an occasional swelling in that area.

The Veteran has stated that all of his treatment has been through 
VA.  He submitted a VA Form 21-4142, Authorization for Release of 
Information, in April 2005 wherein he reported treatment for 
cancer, melanomas, PTSD, lymph node and hypertension from 1991 to 
the "present."  The treatment was at VAMC Dallas.

The Board notes VA treatment records for the period from 1991 to 
July 10, 2003, were requested from VAMC Dallas in August 2005.  
The cutoff of July 2003 was selected because the RO determined 
that electronic records were available, and accessible to the RO 
from that date.

VA records that covered a period from January 1996 to June 2005 
were received in August 2005.  There was no record of treatment 
for hammer toes, cancer of the colon, prostate cancer or 
melanomas.  Moreover, there was no mention of any of those 
disorders by way of history.  The records do show extensive 
treatment for psoriasis, severe acne, and rosacea.  The Veteran 
was treated for a period of time with Accutane.  An Agent Orange 
registry examination from November 1997 noted only one finding - 
rosacea.  Further, there were no complaints from the Veteran 
regarding any type of cancer at the time of his registry 
examination.  

The records show that the Veteran was evaluated for a number of 
complaints.  In April 1998 he reported that he had lost 60 pounds 
during the last two months, had polyuria and nocturnia, numbness 
of the fingers and progressive loss of coordination.  The 
assessment at that time was of possible peripheral/central 
neuropathy secondary to thyroid disease, adrenal diabetes, or 
alcohol vitamin deficiency.  A follow-up visit in June 1998 noted 
that laboratory studies were within normal limits and that there 
was no endocrine basis for the Veteran's symptoms.  The examiner 
said it was most likely the symptoms were secondary to alcoholism 
and neurologic degeneration.  

The Veteran was seen for bilateral inguinal lymphadenopathy on 
September 13, 2000.  He gave a three month history of pain in the 
left node.  He was seen again on September 27, 2000.  He was to 
have a day surgery biopsy in October.  On October 3, 2000, he had 
a pre-operation physical examination.  He denied any history of 
cancer.  The Veteran had the biopsy of the right inguinal lymph 
node on October 13, 2000.  The biopsy report is not of record; 
however, the Veteran was seen for follow-up in the surgery clinic 
on October 27, 2000.  No adverse findings were reported and his 
incision was noted to be healing well. 

Several of the dermatology clinic notes record that the Veteran 
reported dysuria while taking Accutane.  

Additional VA records associated with the claims folder cover a 
period from June 2000 to May 2010.  Again, there is no evidence 
of any type of cancer treatment in general, and specifically that 
of colon or prostate cancer or melanoma, in the records.  There 
was no history of any type of cancer in the records.  In a 
history and physical examination, conducted in preparation for 
hernia surgery, the Veteran denied having had cancer in December 
2008.  There is one entry relating to treatment for hammer toes.  
A podiatry entry from October 2003 noted that the Veteran wanted 
a reissue of boots.  He was noted to have pes cavus with spastic 
hammer toes, late midstance, and flex stabili.  He was prescribed 
extra-depth shoes with SOLE orthotic and to return to the clinic 
as needed.  There is an x-ray report for both feet dated in 
January 2009.  The report stated there was no flattening of the 
planter arches and no fractures or dislocations.  There were no 
significant degenerative changes and no plantar spurs.  

The Veteran was seen in the gastrointestinal (GI) clinic on a 
number of occasions, primarily for treatment related to his 
liver.  He had several colonoscopies, to include as late as 
December 2009, with no evidence of cancer.  Benign polyps were 
removed on a number of occasions.  The Veteran was also seen in 
the genitourinary (GU) clinic for complaints involving a right 
testicular mass.  An evaluation from August 2004 noted that the 
Veteran complained of right teste pain for one year.  He reported 
a history of removal of tumors on both testes 30 years earlier.  
He had nocturia 3-4 times a night and frequency that would come 
and go.  The examiner noted that the Veteran's prostate specific 
antigen (PSA) was 0.3.  The assessment was benign prostate 
hypertrophy (BPH) with urine obstruction and testicular pain 
versus recurrent epididymal cyst.  The Veteran was prescribed 
medication, in the form of pills, to help with the BPH.  The 
diagnosis of BPH was repeated on a number of occasions but there 
was no indication of cancer.  

The records also document a number of photo therapy treatments 
for psoriasis.  The entries describe the treatment as requiring 
the Veteran to disrobe, cover certain parts of his anatomy and 
step into a booth for short term photo therapy.  The entries 
indicate the treatment involved ultraviolet B therapy.  As with 
the earlier treatments for skin-related problems, the Veteran had 
extensive evaluations.  There was no reference to melanoma in any 
of the records, either by way of current diagnosis or past 
medical history.  Nor was there any indication of any type of 
radiation treatment provided as testified to by the Veteran.

Finally, the treatment records do not show any further complaints 
or treatment related to lymph nodes after the October 2000 
biopsy.  The Veteran was evaluated for a number of procedures and 
had evaluations of inguinal and umbilical hernias with no 
evidence of any lymph node symptoms.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §1110, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been incurred 
during service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents may 
be presumed to have been incurred in service even though there is 
no evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 38 C.F.R. § 
3.309(e) (2009).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the Vietnam 
era.  The diseases for which service connection may be presumed 
to be due to an association with herbicide agents include, inter 
alia, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Non-Hodgkin's 
lymphoma, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea, multiple myeloma, and prostate cancer.  In 
general, for service connection to be granted for one of these 
diseases, it must be manifested to a degree of 10 percent or more 
at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2009).  A veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such service 
to an herbicide agent unless there is affirmative evidence to the 
contrary.  Id.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  

Although the Veteran has claimed service connection for three 
forms of cancer - colon, prostate, and melanoma - there is no 
evidence of record to show he has ever had any of those cancers.  
Records for treatment provided during the pendency of this appeal 
do not record any current diagnosis nor do the records report any 
history of the disorders.  This is particularly noteworthy as the 
Veteran has undergone extensive GI evaluations, to include 
multiple colonoscopies.  Further, he has had fairly extensive GU 
evaluations and the only condition diagnosed was BPH.

The Veteran testified as to the involved treatment he received 
for "skin cancer."  However, the medical records clearly show 
the treatment to be related to his psoriasis and rosacea.  The 
Veteran received extensive treatment for his psoriasis and 
rosacea over the years in a photo booth and there no was 
reference to melanoma in any of the records.

He has alleged that his cancers were caused by exposure to 
herbicides while serving in Vietnam.  The Veteran had an Agent 
Orange registry examination in November 1997.  The only disorder 
he identified was rosacea.  The only disorder identified on the 
examination was rosacea.  

The Veteran has claimed melanoma as a specific disability.  The 
record is replete with multiple diagnoses of various skin 
disorders; however, the Veteran has not claimed any of those 
disorders.  Moreover, a claim for service connection for a 
general skin disorder is not raised by the evidence of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Robinson 
v. Mansfield, 21 Vet. App. 545, 552 (2008), aff'd sub. nom. 
Robinson v. Shinseki, 557 F.3d 1555 (Fed. Cir 2009).  The Veteran 
received extensive treatment for his several skin disorders and 
is clearly aware of the diagnoses for those disorders.  At no 
time did he intimate, imply, or explicitly state that any of his 
diagnosed skin disorders were related to service.  He elected to 
maintain a claim for service connection for melanoma based on 
herbicide exposure.  

The same is true for his prostate cancer.  Although the Veteran 
was diagnosed with BPH, he has steadfastly maintained that he has 
prostate cancer as a direct result of herbicide exposure in 
service.  A thorough review of the evidence of record does not 
reasonably raise a claim for service connection for any other 
prostate-related disorder.  The Board notes that the mere 
presence of a diagnosis of a specific disorder in a VA medical 
report does not establish an intent on the part of the Veteran to 
seek service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

The evidence of record reflects bilateral inguinal 
lymphadenopathy in September 2000.  This was addressed by way of 
a biopsy of the right inguinal node in October 2000.  No adverse 
findings were noted in the records.  There are no documented 
symptoms or findings involving lymph nodes in the medical records 
since that time.  Moreover, there are no complaints from the 
Veteran regarding his lymph nodes noted.  The Board acknowledges 
that the Veteran testified that he experienced periodic swelling 
in his left inguinal lymph node, approximately every three 
months.  He is competent to report on his symptoms but he is not 
competent to provide a diagnosis of any type of disorder related 
to his lymph nodes.  No disorder is of record, other than the 
swelling that was noted in 2000.

Clearly, at no time during the appeal period have colon cancer, 
prostate cancer, melanoma, or a lymph node disorder been 
diagnosed.  Based on this evidentiary posture, the preponderance 
of the evidence is against the Veteran's claims for service 
connection for these disabilities.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no valid 
claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(which stipulates that a service connection claim may be granted 
if a diagnosis of a chronic disability was made during the 
pendency of the appeal, even if the most recent medical evidence 
suggests that the disability resolved).  

As for the Veteran's hammer toes he testified that he did not 
have any problems with his toes in service.  He identified having 
blisters.  The STRs document a one-time complaint of pain in the 
left foot and toes due to too tight boots after one week of 
service.  The Veteran further testified that his hammer toes were 
not identified until many years after service.  The significant 
number of VA treatment records show one instance of his seeing a 
podiatrist in October 2003.  The entry did note spastic hammer 
toes but provided no opinion to relate the disorder to the 
Veteran's military service.

In this case the Veteran had not related a long history of 
symptoms.  He has candidly testified that he developed symptoms 
long after service.  He has not said that he was told that his 
hammer toes were related to service, only that they take time to 
develop.  The evidence of record does not establish hammer toes 
in service and does not relate the one-time diagnosis to the 
Veteran's military service.  Accordingly, service connection is 
denied.

The Veteran alleged that he served in combat in a statement 
submitted in February 2005.  If a veteran is shown to have served 
in combat, and an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or aggravation 
may be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if there 
is no official record of the incident.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 
392 (1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, 
to use lay evidence to establish the incurrence of a disease or 
injury in service.  "However, the provisions of section 1154(b) 
do not provide a substitute for medical-nexus evidence. . ."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) 
serves only to relax the evidentiary burden to establish 
incurrence of a disease or injury in service.  Id.

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  In 
this case, even assuming arguendo that the Veteran participated 
in combat, there is no evidence of a current disability involving 
colon or prostate cancer, melanoma or a lymph node disorder.  
Further the Veteran has stated that he did not have a hammer toe 
disorder in service, but that it was manifest years after 
service.  Thus, the presumption would have no bearing in this 
case.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a basis for granting service connection for 
colon or prostate cancer, melanoma, lymph node disorder or hammer 
toes.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

III.  VA Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran submitted his claim in December 2004.  The RO wrote 
to him in January 2005.  The Veteran was advised of the evidence 
required to substantiate his claim for service connection.  This 
included providing evidence of service in Vietnam for his claim 
of herbicide exposure.  He was further advised of the information 
required from him to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence on 
his behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for service 
connection.  He was asked to submit any medical evidence that he 
had.  The letter informed the Veteran of the evidence of record.  

The Veteran responded to the letter in February 2005.  He 
reported service in combat in Vietnam from 1966-1967.  He said he 
was exposed to Agent Orange at that time.  

The RO provided additional notice to the Veteran in March 2005, 
to include in regard to the lymph node issue.  The letter 
provided essentially the same notice as with the letter of 
January 2005.  He was asked to provide evidence of a current 
disability as well as any medical reports that he had in his 
possession.

The Veteran responded in April 2005.  He reported on upcoming 
treatment and related past treatment had been through VA.  

The Veteran was advised that the RO had requested treatment 
records from VAMC Dallas for the period from 1991 to July 2003 in 
August 2005.

The RO denied his claim for service connection in January 2006.  
He submitted his notice of disagreement in September 2006.  

The RO issued the notice required by Dingess in regard to 
effective dates and how disability ratings are determined in 
November 2006.  The issue of service connection for a lymph node 
disorder was identified in the letter.  The Veteran did not 
respond.  

The RO had previously informed the Veteran that his treatment 
records from VAMC Dallas had been requested for the period from 
1991 to July 2003.  He was advised in December 2006 that no 
records dated prior to June 1996 could be located.

The RO issued the Veteran a statement of the case (SOC) in April 
2007.  The SOC listed the evidence of record and confirmed the 
denial of service connection.  The Veteran perfected his appeal 
in May 2007.

Additional evidence was added to the record and the Veteran's 
claim was re-adjudicated in September 2007 and February 2008, 
respectively, and the denial of service connection was confirmed.  
The Veteran was issued a SSOC at those times that noted the 
evidence added to the record and explained the basis for the 
continued denial of his claim.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset he 
demonstrated actual knowledge of what was required to establish 
service connection as evidenced by his statements as he claimed 
specific disorders related to exposure to herbicides in Vietnam 
and cited to the VCAA and VA's responsibility in several 
responses to notice letters.  He identified sources of evidence 
and provided copies of evidence in response to the notice 
letters.  Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
were satisfied.  

The Board notes that the Veteran was not provided notice of how 
disability ratings and effective dates are determined in regard 
to the issues of colon cancer, prostate cancer, melanoma, and 
hammer toes.  As the Board concludes that there is no evidence of 
a current disability involving colon cancer, prostate cancer and 
melanoma and the preponderance of the evidence is against the 
Veteran's claim for service connection for hammer toes any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  The evidence obtained 
includes the Veteran's STRs, service personnel records, VA 
treatment records, and statements from the Veteran.  He was 
afforded a VA Travel Board hearing in May 2010.  He identified no 
other information or evidence that would support his claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.

In that regard, the Board notes that it considered whether a VA 
examination specific to the Veteran's claim was required.  
Pursuant to the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the first element to be addressed when 
determining whether a VA examination is required is whether there 
is competent evidence or a current disability.  The second 
element to be addressed is whether the evidence establishes that 
the veteran suffered an in-service event, injury or disease.  The 
third element is whether the evidence indicates that a disability 
may be associated with service or another service-connected 
disability.  In this case, the medical evidence of record does 
not show the presence of a current disorder of colon or prostate 
cancer, melanoma, or lymph node disorder.  There is no evidence 
to show an in-service event related to hammer toes or show any 
current disorder is related to service.  Thus, there is no basis 
to have a specific examination of the issues adjudicated herein. 


ORDER

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for melanoma is denied.

Entitlement to service connection for a lymph node disorder is 
denied.

Entitlement to service connection for hammer toes is denied.


REMAND

The Veteran is also seeking entitlement to service connection for 
diabetes mellitus type II as a result of his exposure to 
herbicides in Vietnam.  The additional issue of service 
connection for peripheral neuropathy as secondary to diabetes 
mellitus is related to the claimed exposure.

The evidence of record unequivocally establishes the Veteran's 
presence in Vietnam during the requisite period to allow for 
consideration of presumptive service connection for diabetes 
mellitus.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The RO has 
determined that the Veteran has not been diagnosed with diabetes 
mellitus.

The Board notes that acute and subacute peripheral neuropathy are 
also listed as presumptive diseases; however, the pertinent 
regulations note the term means the condition is transient and 
that it appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The Board also notes that the VA treatment records discuss the 
Veteran's glucose status in a number of entries.  He is reported 
to have laboratory studies of his hemoglobin (HGB) 1AC within the 
normal range by way of an entry dated in June 2008.  However, 
there are multiple ophthalmology clinic notes that assess the 
Veteran as having diabetes mellitus.  Because diabetes mellitus 
is a presumptive disease for herbicide exposure, and there is 
contradictory evidence in the record, the question of whether the 
Veteran does have the disease must be resolved by examination.  

The Veteran is seeking service connection for PTSD.  His DD 214 
and personnel records do not reflect any awards or decorations to 
signify his participation in combat.  He said in his statement of 
February 2005 that he was involved in combat in his year in 
Vietnam without any specific details or locations.  He identified 
his military occupational specialty (MOS) [laundry impregnation 
specialist as reported on DD 214] and said that his duties 
required him to help set up facilities at fire bases, do base 
defense and grave registration.  The Veteran's DA Form 20, 
Enlisted Qualification Record, lists his unit as the "506th Sup 
& Svc Co (DS)" for the entire tour of duty in Vietnam - July 
1966 to July 1967.  The location of the unit is not provided.

The Veteran's claim for service connection was denied in January 
2006.  The RO made a determination that the Veteran had not 
provided enough specific information to allow for an attempt to 
corroborate his claimed stressors in April 2007.  

The Veteran provided additional information about his claimed 
stressors at the time of his hearing in May 2010.  He identified 
several specific locations where he served.  He also identified 
several major units that he alleged his unit supported.  He 
provided specific information about a rocket attack at one 
location.  Unfortunately, the Veteran did not provide specific 
information regarding where he was for what period of time during 
his service in Vietnam.  

In addition, the Veteran submitted a copy of a PTSD assessment 
that was dated in November 2001 and listed as originating from a 
VA outpatient clinic of the North Texas Health Care System.  The 
Veteran underwent psychological testing that supported a 
diagnosis of chronic, delayed onset PTSD.  The stressors 
identified in the report are in line with those he identified in 
his testimony in May 2010.  

The entry was submitted in December 2004.  The Board notes that a 
copy of this report was not included in any of the VA medical 
records added to the claims folder after that date.  The report 
also noted that the Veteran was interested in ongoing treatment, 
yet none of the later VA records record treatment for his PTSD.  
A diagnosis of PTSD is carried over the Veteran's medical problem 
list on numerous entries.  An additional request for VA records 
related to treatment for PTSD must be made on remand.

In general, service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims 
involving PTSD was recently amended in July 2010.  See 75 Fed. 
Reg. 39,843-39,852 (July 13, 2010).  The purpose of the change in 
the regulation was to liberalize, in some cases, the evidentiary 
standard for establishing the required in-service standard.  The 
change allowed for a claimant's lay testimony to be sufficient to 
establish the occurrence of the claimed in-service stressor in 
many case if the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  

The change in regulation does not support the Veteran's claim at 
this point.  The Veteran's personnel records do not reflect any 
participation in combat.  His MOS is not combat-related, and the 
DA Form 20 does not even provide the location of his unit or 
whether the Veteran moved about in support of other larger units 
as he has alleged.  Thus, it cannot be conceded, at this time, 
that his claimed stressors would be consistent with the places, 
types, and circumstances of his service in Vietnam.  Additional 
development of his claimed stressors is required.

As the Veteran's claim for service connection for hypertension is 
based on a secondary relationship to his claimed PTSD, that issue 
must also be remanded.

Finally, the Veteran is seeking service connection for liver 
disease to include as a result of exposure to herbicide.  The 
medical evidence of record documents a longstanding problem with 
his liver.  The RO adjudicated the claim on the basis that liver 
disease was not a presumptive disorder based on herbicide 
exposure in Vietnam.

The Veteran testified that he was being treated for his 
"melanoma" with Accutane.  He said he was given such big 
dosages that it damaged his liver.  He said the Accutane use 
caused the beginning of his cirrhosis.  (Transcript p. 21).  The 
Veteran and his representative noted that the Veteran was 
alleging his liver disease was due to herbicide exposure but more 
likely due to his Accutane use.  (Transcript pp. 23-24).

As noted, the Veteran has had extensive treatment for his several 
skin disorders.  The VA treatment records reflect that he was 
treated with Accutane for a period of time beginning in January 
1997.  The treatment entries note that the Veteran's liver status 
was monitored while undergoing this treatment.  A GI clinic note 
from April 20, 2004, described the Veteran as having chronic 
liver disease.  The examiner related that there may be several 
causes of the disease and included the Veteran's Accutane use as 
one of the possible causes.  

The Board finds that the Veteran has raised the issue of possible 
entitlement to compensation benefits under 38 U.S.C.A. § 1151.  
He was given Accutane by VA in the treatment of his skin 
disorders.  The treatment entries clearly note monitoring of his 
liver status because of the use of the drug.  The April 2004 
entry raises a possible connection between the Accutane use and 
the Veteran's liver disease.  

In light of the Veteran's testimony, and the medical evidence of 
record, the issue of entitlement to disability compensation on 
the basis of Section 1151 has been reasonably raised by the 
record.  Moreover, the issue is inextricably intertwined with the 
issue of service connection.  The issue must be remanded for 
adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

As this raises a new issue, the Veteran must be provided with the 
appropriate VCAA notice for a claim under Section 1151.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp 2010) and 
38 C.F.R. § 3.159 (2009) are fully 
complied with and satisfied in regard 
to the issue of entitlement to 
disability compensation under 
38 U.S.C.A. § 1151 for liver damage 
secondary to skin treatment.  

2.  The RO should contact the Veteran 
and request that he identify the 
sources for all VA and non-VA health 
care providers who have treated him 
for his diabetes mellitus, peripheral 
neuropathy, PTSD, hypertension, and 
liver disease since service.  After 
securing the necessary releases, 
obtain copies of pertinent records 
which are not already of record.

The RO should review the PTSD 
outpatient entry from November 21, 
2001, and make appropriate requests to 
determine if there are additional VA 
records related to PTSD, or any other 
issues remaining on appeal, that were 
overlooked in previous queries to 
record sources.  

3.  The Veteran should be contacted 
and requested to provide specific 
information regarding all of his 
claimed stressors.  The Veteran should 
include the unit he was assigned to, 
where his unit was serving at the time 
of the alleged stressors, and the date 
to as specific a date as possible, 
that the stressor occurred as well as 
the actual event that served as a 
stressor.  The Veteran should be 
advised that, if he is not specific in 
providing details, corroboration from 
official sources may not be possible 
and that could adversely affect his 
claim.  

4.  The RO should prepare a summary of 
all the claimed stressors that have 
been reported.  The RO should then 
prepare a request to the appropriate 
agency, citing to the Veteran's 
claimed unit, events at that unit, and 
dates.  The agency should be asked to 
provide documentation, if available, 
regarding the claimed stressors.  

5.  Following the above, and upon 
receipt of a response in regard to the 
stressors, the Veteran should be 
afforded a psychiatric examination.  
The claims folder and a copy of this 
remand must be provided to the 
examiner and reviewed as part of the 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
by the examiner should be performed.  
The results of such must be included 
in the examination report.

The examiner should review the 
response from the agency asked to 
document the Veteran's claimed 
stressors.  If a diagnosis of PTSD is 
made, the examiner should specify: (1) 
whether an alleged stressor(s) is 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
in-service stressor that has been 
found by the examiner to be sufficient 
to produce PTSD.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.

6.  The Veteran should also be 
afforded an examination in regard to 
his claim for service connection for 
hypertension.  The claims folder and a 
copy of this remand must be provided 
to the examiner and reviewed as part 
of the examination.  All indicated 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The results of such must 
be included in the examination report.

The examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not the Veteran's 
hypertension is 1) related to his 
military service; or, if not, ) is 
caused, or aggravated by the Veteran's 
PTSD.  The report of examination 
should include the complete rationale 
for all opinions expressed.

7.  The Veteran should also be 
afforded an examination in regard to 
his claim for service connection for 
diabetes mellitus and peripheral 
neuropathy.  The claims folder and a 
copy of this remand must be provided 
to the examiner and reviewed as part 
of the examination.  All indicated 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The results of such must 
be included in the examination report.

The examiner is requested to address 
the following:  1) does the Veteran 
have diabetes mellitus, type II?  2) 
if so, is there any basis to attribute 
the diabetes to any etiology other 
than his exposure to herbicides in 
Vietnam?  3) if the diabetes mellitus 
is related to the Veteran's service, 
does the Veteran have peripheral 
neuropathy that is caused, or 
aggravated by, the diabetes mellitus?  
The report of examination should 
include the complete rationale for all 
opinions expressed.

8.  The Veteran should also be 
afforded an examination in regard to 
his claim for service connection for 
liver disease.  The claims folder and 
a copy of this remand must be provided 
to the examiner and reviewed as part 
of the examination.  All indicated 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The results of such must 
be included in the examination report.

The examiner is advised that the 
Veteran has a long history of liver 
disease with several diagnoses having 
been given.  The Veteran was 
prescribed Accutane by VA for 
treatment of several skin disorders.  
A VA GI clinic note of April 20, 2004, 
listed several possible causes of the 
Veteran's liver disease, to include 
his use of Accutane.  

Following a review of the record, and 
physical examination of the Veteran, 
the examiner should provide a full and 
complete assessment as to the status 
of the Veteran's liver prior to the 
use of Accutane, if possible.  The 
earliest VA dermatology treatment 
reported in the claims folder is dated 
in 1996.  It appears the initial 
prescription for Accutane was by way 
of an entry dated January 9, 1997.  
The records show evaluation of liver 
functions from April 1998.

The examiner is requested to provide 
opinions as to the following:

a.	 Is there any disability and/or 
additional disability of the liver 
that was caused by VA treatment 
with Accutane beginning in January 
1997?

b.	 If so, was the proximate cause of 
the disability and/or additional 
disability due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the hospital care, 
medical or surgical treatment, or 
examination?

c.	 Or, was any disability and/or 
additional disability of the liver 
caused by VA treatment not 
reasonably foreseeable, i.e., is 
there any disability and/or 
additional disability that a 
reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment 
provided.

The examiner must explain the 
rationale for all opinions given.

9.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


